DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US11218934B2) in view of Yang Yang (CN206004840U).
	Regarding claim 1, Hong teaches
	An unmanned aerial vehicle control system, comprising an unmanned aerial vehicle see at least FIG. 1 “unmanned aerial vehicle” and a ground control device see at least FIG. 1 “source base station”, 
wherein the unmanned aerial vehicle control system further comprises one or more relay stations in communication connection with the ground control device, see at least Col. 8 lines 1-64 where a communication connection is established between the one or more relay station (“target base station”) and the ground control device (“source base station”). This is done using an X2 interface which is “an interconnection interface between base stations and supports direct transmission of data and signaling.”
the ground control device being configured to send a control instruction to control the unmanned aerial vehicle, and see at least Hong Col. 3 lines 13-45 where the source base station is a base station currently providing service for an unmanned aerial vehicle. The source base station configured to send and receive information about nearby target base station and handover control to the target base station.
the relay station being configured to: when satisfying a preset condition, receive the control instruction sent by the ground control device, and send the control instruction to the unmanned aerial vehicle. See at least Col. 9 lines 4-15, Col. 14 lines 1-40 and Col. 15 lines 8-45 where “a trigger condition for handover of the base station may be a preset condition. For example, a signal strength of the target base station is greater than that of the source base station, and the difference between them is greater than a set threshold.” When these conditions are met, the source base station sends a control instruction to the target base station and then the target base station sends control instructions to the unmanned aerial vehicle.
Hong teaches all of the elements of the current invention as stated above except wherein the unmanned aerial vehicle control system further comprises one or more relay stations in communication connection with the ground control device through a local area network or the Internet.
Yang Yang teaches it is known to provide the above limitations. See at least [0008] and [0020] where one or more relay stations (“ground signal relay station”) are in communication with the ground control device (“conference central station”) through a GPRS mobile network.


Regarding claim 2, Hong in view of Yang Yang teaches
The unmanned aerial vehicle control system according to claim 1, wherein the relay station is further configured to detect, in real time, a communication signal strength between the relay station and the unmanned aerial vehicle. See at least Hong Col. 9 lines 20-32 where the signal strength between the target base station and the unmanned aerial vehicle is measured and may be found to be greater than the signal strength between the source base station and unmanned aerial vehicle.

Regarding claim 3, Hong in view of Yang Yang teaches
The unmanned aerial vehicle control system according to claim 1, wherein the preset condition comprises one of the following conditions: 
the communication signal strength between the relay station and the unmanned aerial vehicle is higher than communication signal strengths between other relay stations and the unmanned aerial vehicle and higher than a communication signal strength between the ground control device and the unmanned aerial vehicle by a first threshold; 
the communication signal strength between the ground control device and the unmanned aerial vehicle is less than a second threshold, and among all relay stations, the communication signal strength between the relay station and the unmanned aerial vehicle is the highest; and 
a switch instruction is received, the switch instruction instructing to forward a control instruction by using a specified relay station. See at least Hong Col. 9 lines 20-45 where a switch instruction is sent from the source base station to the specified target base station in order to handover control command capabilities. This occurs when a signal strength between the target base station is stronger than that of the source base station and the difference between them is greater than a set threshold.

Regarding claim 4, Hong in view of Yang Yang teaches
The unmanned aerial vehicle control system according to claim 1, wherein the ground control device is further configured to perform one or more of the following operations after sending the control instruction to control the unmanned aerial vehicle: 
directly receiving an image signal sent by the unmanned aerial vehicle; 
directly receiving a feedback signal, a current status signal and an image signal sent by the unmanned aerial vehicle; 
receiving, by using the relay station satisfying the preset condition, a feedback signal, a current status signal and an image signal sent by the unmanned aerial vehicle; and 
obtaining an image signal received by the one or more relay stations from the unmanned aerial vehicle. See at least Yang Yang [0010] where the ground signal relay station 

Regarding claim 5, Hong in view of Yang Yang teaches
The unmanned aerial vehicle control system according to claim 1, wherein the relay station is further configured to receive an image signal sent by the unmanned aerial vehicle and forward the image signal to the ground control device. See at least Yang Yang [0010] where the relay station (“ground signal relay station”) forwards video information received by the unmanned aerial vehicle to the ground control device (“source base station”).

Regarding claim 6, Hong in view of Yang Yang teaches
The unmanned aerial vehicle control system according to claim 1, wherein the relay station is further configured to: 
when satisfying the preset condition, receive a feedback signal, a current status signal and an image signal sent by the unmanned aerial vehicle, and forward the feedback signal, the current status signal and the image signal to the ground control device. See at least preceding logic for claim 5 and Hong lines 50-54 where, when the switch instruction is received, image feedback signal, a current status signal (current location of the unmanned aerial vehicle), and an image signal are sent by the unmanned aerial vehicle to the relay station and that information is forwarded to the ground control device.

The unmanned aerial vehicle control system according to claim 4, wherein the current status signal comprises one or more of 
a current flight speed, 
a current location, see at least Hong Col. Lines 50-54 where continuity of current location information of the unmanned aerial vehicle ensured by the unmanned aerial vehicle requesting handover from the source base station to the target base station.
a current height, 
a current attitude and 
a current temperature.
	
Regarding claim 8, Hong in view of Yang Yang teaches
	The unmanned aerial vehicle control system according to claim 1, wherein the relay station is in communication connection with the ground control device in a wired or wireless manner. See at least Yang Yang [0008] where the relay station (“ground signal relay station”) is in communication connection with the ground control device by way of a wireless GPRS mobile network.

	Regarding claim 9, Hong in view of Yang Yang teaches
	The unmanned aerial vehicle control system according to claim 1, wherein 25when there is a plurality of relay stations, the ground control device and the relay stations are in a star connection. See at least Yang Yang FIG. 1 and [0020] where the plurality of UAVS and ground 

	Regarding claim 10, Hong in view of Yang Yang teaches
	A ground control device, comprising a communications unit, a flight control unit, a data transmission unit and a radio frequency unit, see at least Hong FIG. 11 and Col. 19 lines 10-22 where the apparatus 1100 is provided as a ground control device (“source base station 11”). The apparatus includes a processing component 1122, a wireless transmitting/receiving component 1124, and an antenna component 1126, and a signal processing portion. The processing component including one or more processors configured to perform base station handover methods (switch instruction to forward control command to a different base station). 
wherein the communications unit is in communication connection with one or more relay stations through a local area network or the Internet; 
the flight control unit is configured to send a control instruction to the data transmission unit; and the data transmission unit is configured to: 
send the control instruction to an unmanned aerial vehicle by using the radio frequency unit, and send, when there is a relay station satisfying a preset condition, the control instruction to the unmanned aerial vehicle through the relay station satisfying the preset condition by using the communications unit. See preceding logic for claim 1.

	


	The ground control device according to claim 10, wherein the preset condition comprises one of the following conditions: 
a communication signal strength between the relay station and the unmanned aerial vehicle is higher than communication signal strengths between other relay stations and the unmanned aerial vehicle and higher than a communication signal strength between the ground control device and the unmanned aerial vehicle by a first threshold; 
the communication signal strength between the ground control device and the unmanned aerial vehicle is less than a second threshold, and among all relay stations, the communication signal strength between the relay station and the unmanned aerial vehicle is the highest; and 
a switch instruction is received, the switch instruction instructing to forward a control instruction by using a specified relay station. See preceding logic for claim 3.

Regarding claim 12, Hong in view of Yang Yang teaches
The ground control device according to claim 10, wherein the data transmission unit is further configured to: 
receive, by using the radio frequency unit, an image signal sent by the unmanned aerial vehicle, or 
receive, by using the radio frequency unit, an image signal feedback signal, a current status signal and an image signal sent by the unmanned aerial vehicle. See preceding logic for claim 4.

Regarding claim 13, Hong in view of Yang Yang teaches 
The ground control device according to claim 10, wherein the data transmission unit is further configured to receive, through the relay station satisfying the preset condition by using the communications unit, a feedback signal, a current status signal and an image signal sent by the unmanned aerial vehicle. See preceding logic for claim 6.

Regarding claim 14, Hong in view of Yang Yang teaches
The ground control device according to claim 10, wherein the data transmission unit is further configured to receive, through the one or more relay stations by using the communications unit, an image signal sent by the unmanned aerial vehicle. See preceding logic for claim 5.

 Regarding claim 15, Hong in view of Yang Yang teaches
The ground control device according to claim 10, wherein the communications unit is in communication connection with the relay station in a wired or wireless manner. See preceding logic for claim 8.

Regarding claim 16, Hong in view of Yang Yang teaches
The ground control device according to claim 10, wherein the communications unit is in communication connection with a plurality of relay stations in a star connection manner. See preceding logic for claim 9.

Regarding claim 17, Hong in view of Yang Yang teaches
A relay station, comprising a communications unit, a data transmission unit and a radio frequency unit, see at least Hong FIG. 12 and Col. 23-54 where the base station handover apparatus 1200 may be provided as a target base station. The apparatus includes a processing component 1222, a wireless transmitting/receiving component 1224, an antenna component 1226, and a signal processing portion specific to a wireless interface. The processing component including one or more processors configured to perform base station handover methods (switch instruction to forward control command to a different base station).
wherein the communications unit is in communication connection with a ground control device through a local area network or the Internet, and is configured to receive, when the relay station satisfies a preset condition, a control instruction sent by the ground control device; and 
the data transmission unit is configured to obtain the control instruction and send the control instruction to an unmanned aerial vehicle by using the radio frequency unit. See preceding logic for claim 1.

Regarding claim 18, Hong in view of Yang Yang teaches
The relay station according to claim 17, wherein the radio frequency unit is configured to detect, in real time, a communication signal strength between the relay station and the unmanned aerial vehicle. See preceding logic for claim 2.


The relay station according to claim 17, wherein the preset condition comprises one of the following conditions: 
the communication signal strength between the relay station and the unmanned aerial vehicle is higher than communication signal strengths between other relay stations and the unmanned aerial vehicle and higher than a communication signal strength between the ground control device and the unmanned aerial vehicle by a first threshold; 
the communication signal strength between the ground control device and the unmanned aerial vehicle is less than a second threshold, and among all relay stations, the communication signal strength between the relay station and the unmanned aerial vehicle is the highest; and 
a switch instruction is received, the switch instruction instructing to forward a control instruction by using a specified relay station. See preceding logic for claim 3.

Regarding claim 20, Hong in view of Yang Yang teaches
The relay station according to claim 17, wherein the data transmission unit is further configured to receive, by using the radio frequency unit, an image signal sent by the unmanned aerial vehicle and forward the image signal to the ground control device by using the communications unit. See preceding logic for claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art Piao (CN107734604A) teaches a control device for low-altitude network coverage for an unmanned aerial vehicle in order to provide stable low-altitude network signals. Prior art Gong (US20170012697A1) teaches a system and method for providing communication coverage to an unmanned aerial vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/B.R.P./02/02/2022Examiner, Art Unit 3661                                                                                                                                                                                           

/RUSSELL FREJD/Primary Examiner, Art Unit 3661